Chief Justice Robertson
delivered the opinion of the court.
This is an action of debt, instituted in the name of the commonwealth, for the use of William Thornton, guardian of Tyre T. Rucker, against William Barnett, the former guardian of said Tyre, and William Robertson, as his surety on a guardian’s bond., executed by Barnet and Robertson, for securing the fulfilment of the duties of guardian of said Tyre and two other wards.
A demurrer to the declaration was overruled, and judgment was rendered against the plaintiffs in error.
A separate suit might be sustained for the benefit of each ward, because the legal effect of the bond is sev-, eral. But the suit was not maintainable in the name of Thornton, as relator; see Barnett, et al. vs. Commonwealth for use of Miller, IV J. J. Marshall, 389.
The circuit court, therefore, erred in not sustaining the demurrer to the declaration.
Wherefore, judgment is reversed, and the cause re1 manded, with instructions to sustain the demurrer.